Citation Nr: 0606246	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  99-15 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the right knee disability prior to March 30, 2004.

2.  Entitlement to an evaluation in excess of 30 percent for 
the residuals of a right total knee replacement beginning May 
1, 2005.

3.  Entitlement to service connection for migraine headaches.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant joined the Arkansas National Guard in June 
1973, and she remained a member until April 1994.  She served 
an initial period of active duty for training (ACDUTRA) from 
August 1973 to December 1973.  She was also on ACDUTRA for 
two weeks in June 1993.  In addition, the appellant served on 
two periods of active duty special work (ADSW) from July 1991 
to April 1992, and from January 1993 to March 1993; ADSW is a 
form of ACDUTRA.  This case originally came before the Board 
of Veterans' Appeals (Board) on appeal from two rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  In a 
November 1998 rating decision, the RO denied the appellant's 
claim for an evaluation in excess of 10 percent for her right 
knee disability.  In a March 1999 rating decision, the RO 
denied the appellant's claim of entitlement to service 
connection for migraine headaches. 

The Board most recently remanded the case for additional 
development in July 2004.  While the case was in remand 
status, the RO issued a rating decision in April 2005 which 
the evaluation for the right disability was increased from 10 
to 30 percent, effective May 1, 2005 (the appellant had been 
assigned a temporary 100 percent evaluation from March 30, 
2004 to April 30, 2005, while she convalesced from knee 
surgery).  However, it is presumed that the appellant is 
seeking the maximum benefit allowed by law and regulation for 
her disability, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the issues before the Board are as listed on the 
title page.


FINDINGS OF FACT

1.  Prior to March 30, 2004, the appellant's right knee 
disability was manifested by complaints of pain and pain on 
use, with objective medical evidence of crepitus, some 
swelling or effusion, no ligamentous laxity or instability 
and a range of motion of zero to 110 degrees.

2.  The appellant underwent a right knee replacement on March 
29, 2004; she was assigned a 100 percent evaluation from that 
date until April 30, 2005.

3.  Beginning May 1, 2005, the appellant's right knee 
disability was not manifested by chronic residuals of severe 
painful motion or weakness in the right lower extremity.

4.  The right knee disability has not presented an unusual or 
exceptional disability picture at any time.

5.  No current headache disorder is attributable to any of 
the appellant's periods of ACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the right knee disability were not met prior to March 30, 
2004.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5256-5261 (2005).

2.  Beginning May 1, 2005, the criteria for an evaluation in 
excess of 30 percent for residuals of a right total knee 
replacement have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256-
5261 (2005).

3.  The appellant does not have any headache disorder that is 
the result of disease or injury incurred in or aggravated by 
any period of ACDUTRA.  38 C.F.R. §§ 101, 1101, 1110, 1111, 
1112, 1131, 1132, 1133, 1137, 1153, 5102, 5103, 5103A, and 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.102, 
3.156, 3.303, 3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate her claims and inform her whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate her right knee increased rating 
claim and her service connection claim.  The RO sent the 
appellant letters in November 2003, July 2004, October 2004, 
and November 2004, in which she was informed of VA's duty to 
assist and what kinds of evidence the RO would help obtain.  
In addition, in the May 2003, February 2004, and October 2005 
Supplemental Statements of the Case (SSOCs), the RO informed 
the appellant about what the evidence had to show to 
establish entitlement to increased evaluations for the right 
knee disability, as well as what the evidence had to show to 
establish service connection for migraine headaches.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

While the required notice was not provided until after the RO 
adjudicated the appellant's claims, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, private and VA medical records were 
obtained and associated with the claims file.  The appellant 
was informed about VA's duty to assist in the May 2003, July 
2004, October 2004, and November 2004 RO letters; the 
appellant was supplied with the text of 38 C.F.R. § 3.159 in 
the May 2003 and February 2004 SSOCs.  The appellant did not 
provide any information to VA concerning available treatment 
records that she wanted the RO to obtain for her that were 
not obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave her notification 
of her rights under the VCAA.  Therefore, there is no duty to 
assist that was unmet.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).



The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Increased rating claims

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant underwent a VA joints examination in October 
1998; she complained of right knee pain, popping sounds and 
the sensation of the knee slipping out of place.  She denied 
swelling and said that she did not take medication.  On 
physical examination, the appellant's gait was normal, but 
she favored the right knee slightly.  There was crepitation 
on flexion of the joint.  The appellant exhibited zero to 120 
degrees of motion, but not more due to pain.  There was no 
hyperextension of the knee, ligament laxity or effusion.  
Radiographic examination revealed no significant 
abnormalities.  

The appellant underwent another VA joints examination May 
2001; the examiner reviewed the claims file.  The appellant 
complained of right knee pain and said that her knee locked 
and that she experienced a collapsing feeling.  The appellant 
exhibited zero to 110 degrees of motion in the right knee, 
with pain at the endpoint.  There was slight retropatellar 
grating.  The lateral ligaments were stable.  Radiographic 
examination revealed mild degenerative changes.

Review of the post-service VA and private medical treatment 
records dated between 1992 and 2005 revealed similar 
complaints and findings for the right knee.  The VA records 
show that, in January 2001, the appellant complained of knee 
pain.  There was no swelling or effusion on physical 
examination.  The appellant exhibited zero to 135 degrees of 
joint motion.  The ligaments were all intact.  Tenderness was 
noted.  Radiographic examination revealed early degenerative 
joint disease.  In September 2001, clinical findings included 
gross deformity with osteoarthritis and a significant 
increase in synovial fluid or joint laxity.  In June 2002, 
the appellant's gait was described as normal.  A November 
2004 x-ray revealed a right knee joint replacement (surgery 
was performed on March 29, 2004) with no evidence of any 
fracture or loosening.  There was a possibility of a small 
effusion.  In July 2005, the appellant demonstrated full 
range of motion of both knees.

The private medical records indicate that the appellant 
complained of knee pain and swelling in January 2004.  There 
was minimal swelling on examination.  There was crepitus.  
The mortise was stable.  The appellant underwent a right knee 
total replacement on March 29, 2004.  On April 26, 2004, the 
incision was well-healed.  The appellant had near full 
extension with slight swelling.  She exhibited flexion to a 
little under 90 degrees.  On May 5, 2003, she underwent 
manipulation of the right knee.  In July 2004, her doctor 
released her to return to work with limited walking and 
standing.  In October 2004, her doctor noted that the 
appellant demonstrated a good functional range of motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The potentially applicable regulations contain a number of 
provisions relating to the knee joint.  Diagnostic Code 5055 
addresses knee replacement with a prosthesis; following the 
prosthetic replacement of a knee joint, a 100 percent rating 
will be assigned for one year.  In this case, the appellant 
was assigned a 100 percent rating from the date of her knee 
replacement surgery until April 30, 2005.

Under Diagnostic Code 5055, a 60 percent rating is thereafter 
warranted if there are chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, the disability is to be rated by analogy to 
Diagnostic Codes 5256 (ankylosis of the knee), 5261 
(limitation of extension) or 5262 (impairment of the tibia 
and fibula). Diagnostic Code 5055 provides that the minimum 
rating for a knee replacement is 30 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5055. 

Diagnostic Code 5256 provides that favorable ankylosis of 
either knee warrants a 30 percent evaluation.  Ankylosis is 
considered to be favorable when the knee is fixed in full 
extension, or in slight flexion at an angle between 0 degrees 
and 10 degrees.  A 40 percent evaluation requires that the 
knee be fixed in flexion at an angle between 10 degrees and 
20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability will be assigned a 10 percent evaluation.  
A 20 percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5260, 
flexion limited to 45 degrees is rated as 10 percent 
disabling.  A 20 percent evaluation for limitation of motion 
of the knee is assigned where extension is limited to 15 
degrees or flexion is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.

Normal extension of the knee is to zero degrees.  38 C.F.R. § 
4.71, Plate II.  Normal flexion is 140 degrees.  Id.  
According to these criteria, the appellant has always 
demonstrated normal extension (zero degrees) in the right 
knee, but her flexion, as noted by examination, was limited 
at worst to 110 degrees prior to March 30, 2004.  The 
appellant has demonstrated pain on motion and pain on use, 
however, the motion is not so limited as to warrant a 
compensable rating without consideration of other factors, 
such as pain.  

There is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," or effusion 
into the knee joint.  Nor is there any medical evidence of 
ankylosis.  Therefore Diagnostic Codes 5258 and 5256 are not 
for application.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment.  38 C.F.R. § 4.71, 
Diagnostic Codes 5003, 5010.  Crepitation either in the soft 
tissues such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59.

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is slight 
loss of flexion, and which is expected during flare-ups or 
with increased use, and the degree of pain he has.  With 
increasing levels of pain, concomitantly increasing degrees 
of muscle spasm, weakness, atrophy, inability to function, 
and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  
In this case, chronic pain was reported.  No muscle atrophy 
or weakness has been demonstrated and there is no clinical 
evidence of any muscle spasm.   However, crepitus, effusion 
and tenderness were demonstrated clinically.  The objective 
medical evidence prior to March 30, 2004 does show findings 
of limitation of motion and x-ray evidence of degenerative 
changes.  

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, limitation of motion and pain are findings 
that could limit the appellant's functional ability; they are 
findings that more nearly approximate a finding of limitation 
of flexion in the knee to a compensable level, but not 
greater than 10 percent.  Hence, the evidence supports the 
assigned disability evaluation of 10 percent for the right 
knee disability prior to March 30, 2004.  The evidence of 
record does not support a rating in excess of 10 percent for 
the right knee disability prior to March 30, 2004.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a compensable 
rating under either of those codes.  Cf. Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  The clinical evidence of record does not 
contain any findings of laxity or instability of the right 
knee.  Therefore, Diagnostic Code 5257 is not for 
application.  

It is again noted that the right knee disability rating 
assigned prior to March 30, 2004 was based on the limitation 
of functional ability due to pain during flare-ups and 
increased use and the limitation of motion, and the 
complaints of pain that have been clinically documented over 
the past several years.  X-rays have confirmed arthritic 
changes.  

Turning to the period beginning May 1, 2005, an evaluation in 
excess of the currently assigned 30 percent is not warranted.  
The clinical evidence of record does not show that the 
appellant has chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  The July 2005 
VA treatment record showed that the appellant was able to 
achieve a full range of knee motion.  There was no ankylosis 
of the knee.  Flexion was not limited to 15 degrees and 
extension was not limited to 20 degrees.  Thus, consideration 
of other applicable Diagnostic Codes does not result in a 
rating in excess of the currently assigned 30 percent 
evaluation.

Although the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45, 
and DeLuca v. Brown, 8 Vet. App. 202 (1995), relate to 
functional loss due to pain, weakness or other 
musculoskeletal pathology, Diagnostic Code 5055 sets forth 
criteria that specifically include painful motion and 
weakness.  Evaluation of the same disability under various 
diagnoses is to be avoided, as is the evaluation of the same 
manifestation under different diagnoses.  38 C.F.R. § 4.14.  

Once again, consideration has been given to assigning a 
separate rating for other function impairment, per the 
Opinion of the VA General Counsel Number 23-97.  See 62 Fed. 
Reg. 63604 (1997).  In this case, the medical evidence does 
not currently demonstrate locking, instability, subluxation, 
or other manifestation that would warrant an additional 
separate 10 percent rating.  Thus, the current 30 percent 
rating is based on a knee replacement with the functional 
limitations described in the absence of instability and 
subluxation.  In the absence of such additional and separate 
disability, a separate or higher rating is not in order.  

The currently assigned 30 percent evaluation adequately 
compensates the appellant for the degree of impairment shown 
by the residuals of her right total knee replacement; these 
residuals do not more nearly approximate the criteria for the 
next higher evaluation for the afore-stated reasons.  
Consequently, the appellant's right knee disability is not 
more closely approximated by the criteria for a rating higher 
than the already assigned 30 percent rating, beginning May 1, 
2005.

It is again noted that the 30 percent rating is assigned 
based on the limitation of functional ability due to pain 
during flare-ups and increased use.  No subluxation or 
instability has been demonstrated, thus a separate rating for 
such is not indicated.  Also, such separate rating would not 
be warranted in this case, as the limitation of motion during 
flare-up and increased use is considered in the rating 
assigned.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the right knee 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected right knee disability has presented such an unusual 
or exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed above, 
there are higher ratings for knee disabilities, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any frequent hospitalization 
for any right knee problem, and she has not demonstrated 
marked interference with employment caused by the right knee 
disability alone.  The appellant has not offered any 
objective evidence of any symptoms due to the right knee 
disability that are not contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of an extraschedular 
rating is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

The findings needed for the next higher evaluation in excess 
of 10 percent for the right knee disability prior to March 
30, 2004 are not demonstrated in the evidence of record.  Nor 
have the findings needed for the next higher evaluation in 
excess of 30 percent of the right knee replacement residuals 
been found beginning May 1, 2005.  Because the preponderance 
of the evidence is against claim for a higher rating for the 
right knee disability, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

II.  Service connection claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  "The term 'active 
military, naval, or air service' includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).  It 
follows from this that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA or injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 1110, 1131; see McManaway v. West, 13 Vet. App. 
60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 
(1993) (discussing 38 U.S.C. §§ 101(24), 1131) (stating that 
the law "permits service connection for persons on inactive 
duty [training] only for injuries, not diseases, incurred or 
aggravated in line of duty").  

Migraine headaches are not injuries, and service connection 
can not legally be granted for this claimed disorder based on 
any incident of INACDUTRA. 

Turning to the appellant's periods of ACDUTRA, certain 
evidentiary presumptions--such as the presumption of sound 
condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1111, 1112, 1153; 38 C.F.R. 
§ 3.304(b), 3.306, 3.307, 3.309.  The advantages of these 
evidentiary presumptions do not extend to those who claim 
service connection based on a period of ACDUTRA or INACDUTRA.   
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that 
the Board did not err in not applying presumptions of sound 
condition and aggravation to appellant's claim where he 
served only on ACDUTRA and had not established any 
service-connected disabilities from that period); McManaway, 
13 Vet. App. at 67 (citing Paulson, 7 Vet. App. at 469-70, 
for the proposition that, "if a claim relates to period of 
[ACDUTRA], a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim" (emphasis in McManaway)); see 
also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) 
(Steinberg, J., concurring).  Thus, the evidentiary burden is 
on the appellant to show that she became disabled from an 
injury or disease incurred in the line of duty during 
ACDUTRA.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury and any current 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

Review of the appellant's service medical records reveals 
that the appellant underwent a National Guard entrance 
examination in June 1973; the examination was normal and 
there was no mention of any headaches.  The appellant 
underwent a periodic examination in September 1978; again the 
examination was normal.  In the associated report of medical 
history, the appellant complained of a nervous stomach.  The 
appellant underwent another periodic examination in July 
1983; the evaluation was normal.  In the associated report of 
medical history, the appellant reported frequent or severe 
headaches.  In the doctor's note section, it was indicated 
that the appellant had migraine headaches as frequently as 
once a month.  The doctor also indicated that the appellant 
had dizziness associated with the headaches occasionally.  
The appellant underwent another periodic examination in May 
1988; the evaluation was normal.  A medical history of 
medication for migraine prophylaxis was included.  Frequent 
severe headaches were noted.  The examiner indicated that the 
appellant reported headaches everyday, with severe headaches 
once a week and with incapacitating headaches at times.  The 
appellant said that she had visual loss with her headaches.  
The appellant underwent an over-40 examination in September 
1991; her clinical evaluation was normal.  She denied 
frequent or severe headaches and stated that she took no 
medications.  A doctor's note recorded migraines with visual 
effects.  

Review of the private medical treatment records dated between 
1987 and 2003 indicates that the appellant complained of 
severe headaches throughout the day in January 1988.  A year 
later, she had a diagnosis of migraine headaches.  A December 
1988 letter from the appellant's doctor states that the 
appellant had a history of severe headaches.  An April 1989 
letter stated that the appellant continued to have headaches 
and her psychiatrist rendered a diagnosis of migraine 
headaches that same month.  In April 1990, her doctor noted 
that the appellant had chronic headaches.  In May 1992, after 
a period of ACDUTRA, she complained of headaches.  In October 
1992, November 1992, and January 1993 - all prior to the 
period of ACDUTRA beginning on January 31, 1993- the 
appellant sought treatment for headaches.  On January 11, 
1993, the appellant complained of severe pain in the frontal 
head and reported severe headaches times one week.  Almost 
eleven years later, in December 2003, the appellant's doctor 
stated in a letter that the appellant had a history of 
headaches from 1988 to the present.

Review of the appellant's VA medical treatment records dated 
between 1989 and 2005 reveals that the appellant complained 
of headaches times two weeks in July 1994.  A neurology note 
dated in September 1999 indicates that the appellant had had 
migraine headaches for 20 years.  She said that she had had 
daily headaches for the past year, but was now having them 
once per week.  A family history of migraines was noted.  In 
December 2002, the appellant reported that she was still 
having daily headaches, but they were less intense than 
before.

While service connection may be shown directly or, for 
certain "chronic diseases," such as organic diseases of the 
nervous system, presumed, if the disease manifested to a 
degree of 10 percent or more within one year after the date 
of separation from service, presumptive periods do not apply 
to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).  Therefore, favorable application of 
38 C.F.R. §§ 3.307, 3.309 (presumption of service 
incurrence), 3.306 (presumption of aggravation), and 
38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) is not 
available in this appeal for any period of ACDUTRA.  In 
addition, the record does not contain competent medical 
evidence of a nexus between any current headache disorder and 
some disease or injury during any period of ACDUTRA.

The evidence of record, including service medical records and 
private medical records, clearly indicate that the onset of 
the appellant's migraine headache condition was after her 
initial period of ACDUTRA in 1973, and before her second 
period of ACDUTRA from July 1991 to April 1992.  There is no 
competent medical opinion of record that the appellant's 
migraine headaches underwent any permanent worsening during 
that period of ACDUTRA.  Nor is there any competent medical 
evidence of record to establish that the appellant's chronic 
headache condition was aggravated by either the January 1993 
to March 1993 period of ACDUTRA or the June 1993 period of 
ACDUTRA.  The medical evidence of record indicates that the 
appellant was experiencing severe daily headaches prior to 
1991.  Furthermore, the more recent medical evidence of 
record indicates improvement in the appellant's migraine 
condition and the most recent evidence from her private 
physician does not even mention headaches.

The Board has considered the appellant's statements to the 
effect that she has migraine headaches that are due to 
service.  However, the evidence does not indicate that she 
possesses medical expertise.  It is well-settled that 
laypersons, such as the appellant, are not competent to 
render an opinion on a matter involving medical knowledge, 
such as diagnosis or causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
There is no competent medical opinion that supplies an 
etiologic link between the claimed condition and the 
appellant's National Guard service.

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
any currently demonstrated headache condition is not likely 
related to service, the Board finds that the claim for 
entitlement to service connection for migraine headaches must 
be denied.  The Board finds that the evidence of record is 
not in equipoise on the question of whether the appellant has 
any current headache disorder that should be service 
connected. 

Since the preponderance of the evidence is against each of 
these service connection claims, the benefit-of-the-doubt 
doctrine does not apply.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 10 percent for the right knee 
disability prior to March 30, 2004 is denied.

An evaluation in excess of 30 percent for the residuals of a 
right total knee replacement beginning May 1, 2005 is denied.

Service connection for migraine headaches is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


